MONROE, J.
This case was argued with the case bearing the same title, No. 19,071, 57 South 652,1 this day decided. In that ease, the same defendant, having been proceeded against by rule in a civil proceeding, to compel him to pay a license tax under an ordinance of the city of Shreveport imposing such tax upon “the business of selling nonintoxicating malt liquors, known as ‘near beer,’ ‘hiawatha,’ or any other name that may be used to designate it,” attacked the ordinance, as in conflict with so much of article 229 of the Constitution as provides that “no political corporation shall impose a greater license tax than is imposed by the General Assembly for state purposes,” and as not within the exception, “this restriction shall not apply to dealers in distilled, alcoholic or malt liquors,” and, the district court having sustained the attack, its judgment was affirmed. In the instant case the defendant was proceeded against criminally for nonpayment of the same tax, and, having first demurred on the ground that the affidavit charged no offense known to the laws of the state, parish, or city, he, in the event of his demurrer being overruled, moved to quash the affidavit upon the same grounds that were set up by him in the civil proceeding ; and, the motion having been sustained, the city has appealed. Having held in the case above referred to that the ordinance relied on by the city which imposes the tax in question was unconstitutional, and having given our reasons therefor, it is unnecessary to repeat them.
For the reasons this day assigned in the case the city of Shreveport against this same defendant, No. 19,071, of the docket of this court, it is therefore ordered, adjudged, and decreed that the judgment herein appealed from be affirmed.

 Ante, p. 126.